Exhibit 10.1

 

 

FOURTH AMENDMENT

TO THE MEN’S WEARHOUSE, INC.

2004 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT by The Men’s Wearhouse, Inc. (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, the Sponsor maintains the plan known as “The Men’s Wearhouse, Inc. 2004
Long-Term Incentive Plan” (the “Plan”); and

 

WHEREAS, the Sponsor retained the right in Section 13.1 of the Plan to amend the
Plan from time to time; and

 

WHEREAS, the Board of Directors of the Sponsor approved resolutions on the
1st day of May, 2015, to amend the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective upon the approval of a
majority of the shareholders of the Sponsor represented in person or by proxy at
the next Annual Meeting of Shareholders, Sections 4.2 and 4.3 of the Plan are
hereby amended in their entirety to read as follows:

 

4.2. Dedicated Shares; Maximum Awards.  The aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan is 6,910,059. The
aggregate number of shares of Stock with respect to which Incentive Stock
Options may be granted under the Plan is 6,910,059. The aggregate number of
shares of Stock with respect to which Nonqualified Stock Options may be granted
under the Plan is 6,910,059. The aggregate number of shares of Stock with
respect to which Stock Appreciation Rights may be granted under the Plan is
6,910,059. The aggregate number of shares of Stock with respect to which
Restricted Stock Awards may be granted under the Plan is 3,455,030. The
aggregate number of shares of Stock with respect to which Performance Stock
Awards may be granted under the Plan is 3,455,030. The maximum number of shares
of Stock with respect to which Incentive Stock Options may be granted to an
Employee during a Fiscal Year is 500,000. The maximum number of shares of Stock
with respect to which Nonqualified Stock Options may be granted to an Employee
or Director during a Fiscal Year is 500,000. The maximum number of shares of
Stock with respect to which Stock Appreciation Rights may be granted to an
Employee or Director during a Fiscal Year is 500,000. The maximum number of
shares of Stock with respect to which Restricted Stock Awards may be granted to
an Employee or Director during a Fiscal Year is 300,000. The maximum amount with
respect to which Deferred Stock Unit Awards may be granted to an Employee or
Director during a Fiscal Year may not exceed in value the Fair Market Value of
300,000 shares of Stock determined as of the date of grant. The maximum number
of shares of Stock with respect to which Performance Stock Awards may be granted
to an Employee or Director during a Fiscal Year is 300,000. The maximum number
of shares of Stock with respect to which Performance Unit Awards may be granted
to an Employee or Director during a Fiscal Year is 300,000. The maximum number
of shares of Stock with respect to which Other Stock-Based Awards may be granted
to an Employee during a Fiscal Year is 300,000. The maximum aggregate amount
with respect to which Cash-Based

 

--------------------------------------------------------------------------------


 

Awards may be awarded or credited to an Employee or Director during a Fiscal
Year may not exceed in value $5,000,000 determined as of the date of grant. The
maximum aggregate amount with respect to which Performance Unit Awards may be
awarded or credited to an Employee or Director during a Fiscal Year may not
exceed in value $5,000,000 determined as of the date of grant. Each of the
foregoing numerical limits stated in this Section 4.2 shall be subject to
adjustment in accordance with the provisions of Section 4.6. The number of
shares of Stock stated in this Section 4.2 shall also be increased by such
number of shares of Stock as become subject to substitute Awards granted
pursuant to Article XI; provided, however, that such increase shall be
conditioned upon the approval of the stockholders of the Company to the extent
stockholder approval is required by law or applicable stock exchange rules.

 

4.3.                                               Shares That Count Against
Limit.

 

(a)                                                    If any outstanding Award
expires or terminates for any reason, is settled in cash in lieu of shares of
Stock or any Award is surrendered, in each such case before April 20, 2012, the
shares of Stock allocable to the unexercised portion of that Award may again be
subject to an Award granted under the Plan.  If any outstanding Award expires or
terminates for any reason, is settled in cash in lieu of shares of Stock or any
Award is surrendered, in each such case on or after April 20, 2012, the shares
of Stock allocable to the unexercised portion of that Award will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan and will no longer be available for further issuance
under the Plan.

 

(b)                                                    For Awards granted under
the Plan before April 1, 2008 and exercised before April 1, 2015, if shares of
Stock are withheld from payment of the Award to satisfy tax obligations with
respect to such Award, such shares of Stock will not count against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. For Awards granted under the Plan before April 1, 2008 and exercised on or
after April 1, 2015, if shares of Stock are withheld from payment of the Award
to satisfy tax obligations with respect to such Award, such shares of Stock will
count against the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan and will no longer be available for further
issuance under the Plan. For Awards granted under the Plan on or after April 1,
2008, if shares of Stock are withheld from payment of the Award to satisfy tax
obligations with respect to such Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan and will no longer be available for further issuance
under the Plan.

 

(c)                                                     When a Stock
Appreciation Right is settled in shares of Stock, the number of shares of Stock
subject to the Stock Appreciation Right under the Stock Appreciation Right Award
Agreement will be counted against the aggregate number of shares of Stock with
respect to which Awards may be granted under the Plan as one share for every
share subject to the Stock Appreciation Right, regardless of the number of
shares used to settle the Stock Appreciation Right upon exercise.

 

Approved by the Board of Directors

On May 1, 2015

 

--------------------------------------------------------------------------------